Case 4:21-mj-00408-BJ Document1 Filed 06/08/21 Pagelof3 PagelID1

 

Be ated ‘A
d
l n Ab NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

U.S. DISTRICT COURT

FILED
JUN - 2021

 

 

 

 

CLERK, U.S. DISTRICT “COURT

UNITED STATES OF AMERICA By

 

Deputy

 

 

Vv. No. 4:21-MJ-408
GISELA SOTELO (01)

PEDRO RODRIGUEZ, JR. (02)

MARIBEL SAMANIEGO-BEJARANO (03

CRIMINAL COMPLAINT

I, Prudencio Solis, being duly sworn, state the following is true and correct to the

best of my knowledge and belief:

Possession with Intent to Distribute a Controlled Substance

On or about June 7, 2021, in the Fort Worth Division of the Northern District of
Texas, defendants Gisela Sotelo, Pedro Rodriguez and Maribel Samaniego-Bejarano,
Jr. did knowingly and intentionally possess with intent to distribute a mixture and
substance containing a detectable amount of cocaine, a Schedule II Controlled Substance,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

this Complaint is based on the following facts:

1. OnJune 7, 2021, agents received information from a DEA confidential source

(hereinafter, “CS”) that a drug transaction was to take place in the area of 4520 SW 820

Boulevard R, Fort Worth, Texas. The same date, agents established surveil

location and observed a Hispanic female, identified as Gisela Sotelo, obtai

lance at this

n a large tan

bag from the driver of a gray SUV and enter a red Dodge Challenger. Shortly after,

agents observed Sotelo exit the red Challenger and hand the tan bag to another Hispanic

female in a silver Ford F-150, later identified as Maribel Samaniego-Bejarano. Agents

Criminal Complaint - Page 1
Case 4:21-mj-00408-BJ Document1 Filed 06/08/21 Page 2of3 PagelD 2

observed Sotelo re-enter the red Challenger and the two vehicles departed the area in
tandem.

2. Agents coordinated with officers of the North Texas Criminal Interdiction Unit
to conduct traffic stops on both the red Challenger and the silver F-150. The silver F-150
yielded to the marked unit. Officers identified the driver as Pedro Rodriguez Jr. and the
passenger as Maribel Samaniego-Bejarano. Officers received consent to search the
vehicle and subsequently seized approximately 3.43 gross kilograms of a white powdery
substance from inside the tan bag. An agent later field tested the white powdery
substance, which tested presumptive positive for the presence of cocaine. Officers also
identified Sotelo as the passenger in the red Challenger, which yielded in Benbrook,
Texas. Sotelo, Rodriguez Jr., and Samaniego-Bejarano were subsequently taken into
custody.

3. Ina post-arrest interview, Sotelo was read her Miranda warnings, stated she
understood her rights, and agreed to answer questions. Sotelo stated she knew she was
involved in a three-kilogram drug transaction, and that she gave the drugs to her mother
(Samaniego-Bejarano) who was in the same vehicle as her step-father (Rodriguez Jr.).

4. Ina post-arrest interview, Samaniego-Bejarano was read her Miranda
warnings, stated she understood her rights, and agreed to answer questions. Samaniego-
Bejarano stated she knew the bag Sotelo gave her contained drugs and that she
(Samaniego-Bejarano), Rodriguez Jr. and Sotelo also knew they were setting up a

cocaine transaction.

Criminal Complaint - Page 2
Case 4:21-mj-00408-BJ Document1 Filed 06/08/21 Page 3of3 PagelD 3

5. Ina post-arrest interview, Rodriguez Jr. was read his Miranda warnings,
stated he understood his rights, and agreed to answer questions. Rodriguez Jr. stated he
knew he was accompanying Sotelo and Samaniego-Bejarano to a drug transaction,
brought his firearm, and that he provided security for the drug transaction. Rodriguez Jr.
stated Sotelo and Samaniego-Bejarano were to receive approximately $6,500 U.S.
currency as profit after the completion of the drug transaction.

6. Although I have not listed all the facts regarding this offense, I believe that
the facts stated above establish probable cause that the above-named defendants have
violated 21 U.S.C. § 841(a)(1) and (b)(1)(B).

Prudencio Solis
DEA - Task Force Officer

Sworn to before me, and subscribed ip-max py<Serice on June 8, 2021 at /- SL
p.m., in Fort Worth, Texas.

 
   
 

A States Magistrate Judge

Criminal Complaint - Page 3

 
